DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 7/29/2022 have been entered. Any objection\rejections from the previous office action filed 5/4/2022 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the examiner did not find support in claim 1 for the new limitation “drawing a fiber from the preform at a temperature above glass transition temperature of the thermoplastic, above the glass transition temperature of the cladding, and above the glass transition temperature of the core substrate”. Claims 2 and 4-18 incorporate the new matter by dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4-8,10-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upasani, cited previously, in view of Fink et al. (US 2016/0155534) cited previously, in view of Shahriari et al., cited previously. This slightly modified rejection was necessitated by amendment. 
Upasani discloses a method for making porous polyester fibers by combining salt (NaCl), water and a polymer melt, drawing the melt by extrusion, cooling and then leaching salt out of the polyester with water. See entire disclosure, especially abstract, fig. 1, page 352 left col. 2nd full ¶-page 353.
Upasani is silent with respect to the more specific method steps of claims 1-2, 4-8 and 10 which require casting a salt-thermoplastic solution onto a surface and blading to produce a determined thickness, drying then rolling into a film around a core forming a preform, inserting preform in cladding and using a thermal drawing process with a pre-form, cooling and cutting. The reference is also silent with respect to the polyesters of claim 14.
Fink is used for the disclosure within on thermally drawing porous fibers to form fibers with a core and wall (cladding), the fiber is produced using a preform, thermally drawn, cooled and cut. See entire disclosure, especially abstract, Fig 1-2, Fig 4, [0004],[0013], [0048]-[0050] and claims 36-45. Fink also teaches use of polycaprolactone (PCL) fiber. See table 1.
Regarding the limitation that drawing a fiber is done at a temperature above the glass transition temperature of the cladding and core substrate, Fink is silent on this feature. However adjuring the temperature used during processing for the fiber is within the level of skill of one having ordinary skill in the art at the time of the invention. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 16 and 17, Fink teaches a fiber with a core and cladding (wall), however the reference is silent on the exact dimensions of each. See [0019], However the reference noted that the microstructure of the fiber can be controlled to the desired structure parameters using the starting materials, thermal drawing and cooling process. See [0041]. Thus the preparation of a fiber having variable dimensions for an internal core and outer wall is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Fink further teaches thermal drawing is low cost and an intrinsically scalable fabrication method enabling production of fibers with extended lengths and well controlled geometry. See [0004].
Since both references teach similar porous fibers one of ordinary skill in the art would have a high expectation of success in using the thermal drawing as taught by Fink to process the fibers of Upasani. Reason to make such a modification to the process of Upasani is to realize the benefits of thermal drawing as outlined by Fink, which include low cost and intrinsically scalable fabrication.
While the secondary reference Fink teaches use of films and sheets with the preform before thermal drawing, it is silent on how the film is made. Claim 2 requires the rolled film is produced by doctor blade movement. 
Shahriari is used for the disclosure within on producing PCL film rolls by using a doctor blade to spread uniformly and dry after casting. See abstract and page 2 3rd ¶. Shahriari also teaches PCL was selected based on its biocompatibility and desirable degradation time. Since Upasani and Fink suggest polymer films are used before processing into fibers one of ordinary skill would seek knowledge in the art for methods to produce rolled films. One such technique is use of a doctor blade as taught by Shahriari. Obviousness stems from the notion that the combination of art known elements that, when combined, do no more than serve their art-recognized functions is obvious. The instant claims are no more than a combination of known biocompatible material production methods. The result of combining these disclosures is a process for making porous fibers using doctor blading to form a rolled film and applying the film to a thermal drawing process to produce a fiber. Obviousness also stems from the notion that, by teaching how to make rolls of PCL Shahriari effectively suggest how to produce the film rolls taught within Fink. Applying these ideas to Upasani and Fink is no more than following the suggestions or teachings of the art.
Regarding claim 15 as noted above Fink and Shahriari teach use of PCL. Since Upasani teaches use of polyester for its porous fiber one of ordinary skill would have a high expectation of success in substituting PCL into the primary reference. Reason to make such a modification stems from the teaching of Shahriari that PCL has desirable biocompatibility and degradation time.
Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 1-2,4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upasani, cited above, in view of Fink et al. (US 2016/0155534) in view of Shahriari et al, cited above, in view of Grena et al., cited previously, in view of Tran et a., cited previously.
The combination of Upasani, Fink and Shahriari is disclosed above. The combination does not teach depositing the fiber in a predetermined shape. Grena also teaches thermally drawn porous fibers and is used primarily for its teaching that the fibers may be shaped in a predetermined manner by etching. See entire disclosure, especially abstract and Fig. 2. One fiber appears as a branch shape. Grena notes that by controlling the external geometry control over the mechanical properties. See page 3 left col 2nd full ¶. Thus since the Grena is related to Upasani as being drawn to porous fiber production one of ordinary skill would have a high expectation of success in using etching to control the geometry of the finished fiber. Reason to make such a substitution would be to control mechanical properties.
The combination of Upasani, Fink and Shahriari does not teach filtering the salt to obtain a desired size as recited in claims 12-13.
Tran teaches filtering methods for producing sodium chloride porogen of controlled size in a narrow distribution, the porogen was said to be useful in making porous tissue scaffolds. See entire disclosure, especially abstract. Tran teaches NaCl is the most commonly used porogen, but the current grinding and sieving methods generate salt particles with huge size variations and cannot generate porogens in the submicron size range. Since Upasani teaches use of NaCl as a porogen one of ordinary skill would have a high expectation of success in applying filtering to the NaCl to produce a salt with controlled size and distribution. By controlling size of the porogen it follows size of the pores made during leaching would be controlled in a reproducible manner. 
Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
Applicants assert Upsani teaches away from combining salt particles and thermoplastic because of noted lumping and spinning difficulties.
This assertion is very unclear as Upsani was discussing initial experiments on page 353 and then latter improvements. Simply because the reference discusses how to improve upon initial results in no way would dissuade one of ordinary skill from the solution claimed.
Applicants assert Upsani fails to teach sacrificial core substrate and cladding and Fink does not cure this deficiency. 
The claims in their current state do not state the core and cladding are sacrificed, only that the temperature used is above the glass transition temperature of both. As noted in the modified rejection above, adjusting temperatures during processing of a fiber are well within the capabilities of one of ordinary skill in this art. 
Applicants state Fink teaches away from using temperatures above the glass transition temperature of the sacrificial elements in paragraph [0056].
While noted it is not clear Fink is discussing the core substrate and wall or cladding in this passage. Regardless this teaching is just one embodiment and the reference does not necessarily state temperatures should never be above the core and cladding. Note the phrase “it can be preferred that the consolidation process be performed at a temperature below the glass transition temperature of that element”, implies this is just one embodiment. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618